Exhibit 10.1

PATENT CROSS-LICENSE AGREEMENT

This Patent Cross-License Agreement (“Agreement”) is entered into as of the date
of the last execution below (the “Effective Date”), by and
between                 a                     corporation (“Buyer”), and VIOLIN
MEMORY, INC., a Delaware corporation (“Seller” and together with Buyer, the
“Parties” and each, a “Party”).

WHEREAS, Seller and Buyer have entered into an Asset Purchase Agreement entered
into on May 29, 2014 (the “Asset Purchase Agreement”);

WHEREAS, under the Asset Purchase Agreement, Seller is selling to Buyer a
business relating to PCIe flash cards, subject to the terms and conditions
thereof;

WHEREAS, Seller is the owner of U.S. Patent No. 8,452,929 (“the ‘929 Patent”)
and U.S. Patent Application Serial No. 13/860,118 (“the ‘118 Application”);

WHEREAS, Buyer desires to obtain certain rights in the ‘929 Patent and the ‘118
Application, and Seller desires to grant to Buyer rights in the ‘929 Patent and
the ‘118 Application, subject to terms and conditions contained herein;

WHEREAS, under the Asset Purchase Agreement, Seller is selling to Buyer all
Seller’s rights, title and interest in and to certain patents and patent
applications set forth in Exhibit A to this Agreement; and

WHEREAS, Seller desires to obtain certain rights in the patents and patent
applications in Attachment A, and Buyer desires to grant to Seller rights in the
patents and patent applications in Attachment A, subject to terms and conditions
contained herein.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and under the Asset Purchase Agreement, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

1. DEFINITIONS

Unless otherwise defined in this Section 1, capitalized terms used herein shall
have the respective meanings ascribed thereto in the Asset Purchase Agreement.

1.1 “Continuations” means any (i) patents that issue from the Transferred
Patents, and (ii) continuations, divisionals, reissues, or foreign counterparts,
in each case of the foregoing (i) or (ii), only to the extent such patents,
continuations, divisionals, reissues, or foreign counterparts do not include any
improvement to the claimed subject matter of any of the Transferred Patents, or
otherwise include any new subject matter above and beyond the claimed subject
matter of the Transferred Patents.

1.2 “Licensed Field” shall mean (i) from the Effective Date until the third
(3rd) anniversary of such Effective Date, all products other than the Licensed
Product Line, and (ii) after the third (3rd) anniversary of the Effective Date,
all products.



--------------------------------------------------------------------------------

1.3 “Licensed Patents” shall mean Patent rights in and to: (i) the ‘929 Patent;
(ii) the ‘118 Application and any patent that may issue from the ‘118
Application; and (iii) any continuations, continuations-in-part, extensions,
renewals, parents, divisionals, reissues, reexaminations, and foreign
counterparts of the ‘929 Patent and the ‘118 Application (and any patent that
may issue therefrom).

1.4 “Licensed Product Line” shall mean PCIe flash memory products of full height
and half height form factors having electrical and mechanical interfaces in
accordance with PCIe standards set by the Peripheral Component Interconnect
Special Interest Group (PCI-SIG).

1.5 “Seller Improvements” shall mean any improvements to the claimed subject
matter of any of the Transferred Patents made or that have been made by Seller
or any of its Affiliates, including by any employee or consultant of Seller or
any of its Affiliates. For clarity, “Seller Improvements” shall exclude any
improvements to the claimed subject matter of U.S. Patent No. 8,200,887 B2 to
the extent such improvements are related to RAID with write/erase hiding,
including any such improvements claimed in any continuations,
continuations-in-part, renewals, reissues, reexaminations, extensions, parents,
or domestic and foreign counterparts thereto (collectively “the ‘887 Patent”)
and no licenses express or implied are granted to Buyer to any such excluded
improvements to the claimed subject matter of the ‘887 Patent and no obligation
to grant any licenses to any such excluded improvements to the claimed subject
matter of the ‘887 Patent is created hereunder.

1.6 “Transferred Patents” shall mean the patent applications listed on
Attachment A, including any patents issuing therefrom.

2. LICENSE GRANT

2.1 Seller hereby grants Buyer and its Affiliates a fully paid-up, perpetual,
irrevocable, royalty-free, non-sublicensable (except as set forth in Section 5),
non-transferable (except as set forth in Section 5), nonexclusive, worldwide
license under the Licensed Patents to make, have made, use, import, sell or
offer to sell and otherwise exploit the Licensed Product Line.

2.2 Buyer hereby grants Seller and any Seller wholly-owned subsidiary a fully
paid-up, perpetual, irrevocable, royalty-free, non-sublicensable (except as set
forth in Section 5), non-transferable (except as set forth in Section 5),
nonexclusive, worldwide license under the Transferred Patents and Continuations
to make, have made, use, import, sell or offer to sell and otherwise exploit any
product within the Licensed Field. For clarity and without limitation of any
other provision herein, in the event that Buyer files any patent applications
directed to an improvement to the claimed subject matter of any of the
Transferred Patents, no rights or licenses are granted from Buyer to Seller to
such applications or any patents issuing therefrom.

2.3 Without limiting any other license or covenant hereunder or under the Asset
Purchase Agreement:

 

  2.3.1

Seller hereby covenants and agrees not to, and agrees to cause its Affiliates
not to, institute, prosecute, authorize, assist, fund or support any claim of
infringement (direct or indirect, including contributory or inducement
infringement), misappropriation or other violation of any Intellectual Property
(other than Trademarks) owned or controlled by Seller or any of its Affiliates
against Buyer,



--------------------------------------------------------------------------------

  its Affiliates, or its or their customers, distributors, joint development
partners or joint ventures with respect to the Licensed Product Line and
Transferred Technology, existing as of the Effective Date; provided, however,
that joint development partners or joint ventures, as used in this
Section 2.3.1, shall not include those Persons set forth on Attachment B hereto.

 

  2.3.2 With respect to any Seller Improvements made or that have been made on
or prior to twenty four (24) months after the Effective Date, Seller hereby
covenants and agrees not to, and agrees to cause its Affiliates not to,
institute, prosecute, authorize, assist, fund or support any claim of
infringement (direct or indirect, including contributory or inducement
infringement), misappropriation or other violation of any Intellectual Property
(other than Trademarks) owned or controlled by Seller or any of its Affiliates
in or to such Seller Improvements against Buyer, its Affiliates, or its or their
customers, distributors, joint development partners or joint ventures with
respect to any product, service, method or process whatsoever; provided,
however, that joint development partners or joint ventures, as used in this
Section 2.3.2, shall not include those Persons set forth on Attachment B hereto.

2.4 No right or license is granted by Seller or Buyer herein by implication or
otherwise under any patent, patent application or patent claim, except as
specifically provided herein.

3. WARRANTIES.

3.1 EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN THE ASSET PURCHASE AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED OR OTHERWISE, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE, ENFORCEABILITY OR NON-INFRINGEMENT.

3.2 Nothing in this Agreement shall be construed as:

3.2.1 Requiring the maintenance of the Transferred Patents or Licensed Patents;

3.2.2 Conferring any license or right other than the licenses expressly set
forth herein;

3.2.3 An obligation on Seller or Buyer to bring or prosecute actions against any
third party infringers of the Licensed Patents or Transferred Patents,
respectively.

4. EFFECTIVE DATE - TERM AND TERMINATION

4.1 The licenses, covenants and other rights granted under this Agreement shall
expire upon the later of (i) when all of the patent applications licensed, or
subject to a covenant or other right, hereunder are no longer pending, and
(ii) all of the issued patents licensed, or subject to a covenant or other
right, hereunder have expired, lapsed or been abandoned.

4.2 Either Party may terminate the licenses, covenants and other rights granted
to such Party under this Agreement, effective immediately, by providing written
notice to the other Party.



--------------------------------------------------------------------------------

5. ASSIGNMENT, SUBLICENSING AND SUBCONTRACTING

5.1 Except as provided in this Section 5, neither this Agreement nor any rights,
obligations, or licenses granted hereunder may be assigned, delegated,
sublicensed, subcontracted, extended or otherwise transferred nor, except
pursuant to Section 13, shall they inure to the benefit of any trustee in
bankruptcy, receiver or other successor of either Party whether by operation of
law or otherwise, without the respective written consent of the other Party.

5.2 This Agreement may not be assigned, sublicensed or otherwise transferred (in
each case, as applicable, expressly, by operation of law or otherwise) by either
Party hereto without the prior written consent of the other Party, including in
connection with a merger, change of control, or transfer or sale of assets,
stock or business operations of a Party; provided, that:

5.2.1 Buyer may, without the prior written consent of Seller, assign any or all
of its rights or obligations under this Agreement to any Affiliate of Buyer,
only in connection with an internal reorganization or internal restructuring of
Buyer;

5.2.2 Seller may, without the prior written consent of Buyer, assign any or all
of its rights or obligations under this Agreement to any Affiliate of Seller
only in connection with an internal reorganization or internal restructuring of
Seller;

5.2.3 Buyer may, without the prior written consent of Seller, sublicense any or
all of its rights and licenses hereunder to any Person in connection with any
joint development program, joint venture or sale of any material portion of
Buyer’s assets or business related to the Licensed Product Line, whether by
merger, acquisition of assets or stock or other transaction; and

5.2.4 Seller may, without the prior written consent of Buyer, sublicense all the
rights and licenses granted to Seller under this Agreement to any Person that
acquires any material portion of Seller’s assets or business, whether by merger,
acquisition of assets or stock or other transaction.

5.3 Subject to the foregoing, this Agreement and the provisions hereof shall be
binding upon and inure to the benefit of each of the Parties and their permitted
successors and assigns.

6. NOTICES

All notices, requests, consents, and other communications required or permitted
hereunder shall be in writing and shall be personally delivered, mailed using
first-class, registered, or certified mail, postage prepaid, faxed or sent by
electronic mail to the following addresses or to such other address as the
parties hereto may designate in writing:

Seller:

Violin Memory, Inc.

4555 Great America Parkway

Santa Clara, CA 95054

Attn:                    



--------------------------------------------------------------------------------

Fax:                    

Email:                     @vmem.com

with a copy to, which shall not constitute notice:

Pillsbury Winthrop Shaw Pittman LLP

2550 Hanover Street

Palo Alto, CA 94304

Attn: James J. Masetti

Fax: (650) 233-4545

Email: jim.masetti@pillsburylaw.com

Buyer:

                                              

                                              

                                              

Attn:                                    

Fax:                                      

Email:                                   

with a copy to, which shall not constitute notice:

Sullivan & Cromwell LLP

1888 Century Park East, Suite 2100

Los Angeles, CA 90067

Attn: Patrick S. Brown

Telephone: (310) 712-6603

Fax: (310) 712-8800

Email: brownp@sullcrom.com

All such notices, requests, consents and other communications shall be deemed to
be properly given (i) if delivered personally to the address as provided in this
Section 6, upon delivery, (ii) if delivered by facsimile transmission or
electronic mail to the facsimile number or email address as provided for in this
Section 6, upon delivery confirmation if sent during normal business hours of
the recipient; if not, then on the next Business Day, (iii) if sent by
registered or certified mail, three (3) Business Days after the same has been
deposited in the mail, addressed and postage prepaid as set forth above and
(iv) if delivered by overnight courier to the address as provided in this
Section 6, on the earlier of the first Business Day following the date sent by
such overnight courier or upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other Person to whom a
copy of such notice is to be delivered pursuant to this Section 6). Any Party
from time to time may change its address, facsimile number or other information
for the purpose of notices to that Party by giving notice specifying such change
to the other Party hereto.



--------------------------------------------------------------------------------

7. GOVERNING LAW

This Agreement shall be governed by, and construed and enforced in accordance
with, the internal laws of the State of Delaware, excluding that body of law
pertaining to conflicts of laws.

8. SEVERABILITY

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision.

9. AMENDMENTS

There shall be no amendment, modifications or supplements to this Agreement,
except by written instrument duly executed by an authorized representative of
each of the Parties.

10. CONSTRUCTION

The headings appearing in this Agreement are inserted only as a matter of
convenience and for reference and in no way define, limit, or describe the scope
and intent of this Agreement or any of the provisions hereof nor affect the
interpretation thereof. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. When a reference is
made in this Agreement to a Section or Attachment, such reference shall be to a
Section of or Attachment to, this Agreement unless otherwise indicated. Unless
the context of this Agreement otherwise requires, (a) words using singular or
plural number also include the plural or singular number, respectively, (b) the
terms “hereof”, “herein”, “hereby”, and derivative or similar words refer to the
entire Agreement, and (c) the masculine or feminine gender or neuter shall
include the other.

11. GENERAL PROVISIONS

11.1 The Parties represent and warrant that they have the power and authority to
enter into this Agreement, and that all signatories to this Agreement are
properly authorized to bind the corporate entities for which they sign.

11.2 This Agreement does not constitute or create a joint venture, partnership,
employment, agency or similar arrangement between the Parties. Neither Party
shall be liable for the representations, acts, or omissions of the other Party.
Neither Party has the right or power to act for or on behalf of the other or to
bind the other in any respect whatsoever, other than as expressly provided for
herein.

11.3 This Agreement shall be executed in counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same
instrument. Copies of signed counterparts transmitted by telecopy, facsimile or
other electronic transmission shall be considered original executed counterparts
for the purposes of this Paragraph, provided receipt of said counterparts is
confirmed. This Agreement shall not be effective unless and until signed by both
parties hereto.



--------------------------------------------------------------------------------

11.4 Each Party to this Agreement acknowledges that it has reviewed this
Agreement with counsel prior to executing this Agreement, and that it has
entered into it freely, knowingly, and voluntarily.

11.5 Failure at any time to require performance of any of the provisions herein
shall not waive or diminish a Party’s right thereafter to demand compliance
therewith or with any other provision. Waiver of any default shall not waive any
other default. A Party shall not be deemed to have waived any rights hereunder
unless such waiver is in writing and signed by a duly authorized officer of the
Party making such waiver.

12. PUBLICITY AND CONFIDENTIALITY

The Parties agree that the terms of this Agreement are confidential and may not
be disclosed to the public.

13. BANKRUPTCY

Notwithstanding anything to the contrary, it is intended that this Agreement and
all rights and licenses granted by a Party hereunder will survive and remain
effective in the event such Party voluntarily or involuntarily becomes subject
to the protection of the United States Bankruptcy Code (or foreign equivalents
thereto). Each Party, on behalf of itself and its Affiliates, agrees that its
and their rights to the licensed Intellectual Property as set forth in this
Agreement constitute “intellectual property” as defined in Section 101(35A) of
the Bankruptcy Code and that such licensed Intellectual Property shall be
governed by Section 365(n) of the United States Bankruptcy Code (or foreign
equivalents thereto). If any of the Parties voluntarily or involuntarily becomes
subject to the protection of such bankruptcy code, and such Party or the trustee
in bankruptcy rejects the Agreement under Section 365 of the Bankruptcy Code,
the other Party shall have the right to: (i) treat the Agreement as terminated
or (ii) retain its rights and licenses under the Agreement.

[The next page is the signature page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
has caused this Agreement to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.

 

BUYER:

 

a                      corporation By:  

 

Name  

 

Title  

 

SELLER:

VIOLIN MEMORY, INC.

a Delaware corporation

By:  

 

Name  

 

Title  

 